DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received 10/15/2021.  Claims 4-7, 10, 12-14, 17-22 have been canceled. Claims 1, 8, 15, 17-22, 25, 28 and 31 have been amended.  No new claims have been added.  Therefore, claims 1-3, 8-9, 11, 15-16 and 23-31 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendments/Arguments
Claim Rejections - 35 USC § 112(b)
Applicant’s amendments are sufficient to overcome the 112(b) rejection of claims 1-5, 8-9, 11-13, 15-19 and 21-22.  The 112(b) rejection of claims 1-5, 8-9, 11-13, 15-19 and 21-22 is withdrawn.  However, a new rejection has been set forth in light of the amendments. 
Claim Rejections - 35 USC § 101
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the claimed limitations are not directed toward a judicial exception.  Applicant points to recitations of the 132 declaration submitted 10/15/2021 which recites:
A. receive, from respective issuers of a plurality of accounts, updated account data including a plurality of account identifiers for the plurality of accounts, wherein the updated account data designates one of the plurality of accounts as a closed account, wherein the closed account is associated with an account identifier that is no longer authorized for use by the respective issuer;

B. store the updated account data in the ABU account information database including designating, in the ABU account information database, the account identifier as corresponding to a closed account;

C. receive, from a payment processor of a payment processing network that processes card-present and card-not-present (CNP) payment transactions for a plurality of cardholders and a plurality of merchants, a plurality of authorization request messages for a plurality of recurring CNP payment transactions, each authorization request message including a candidate account identifier and requesting authorization of a card-not-present (CNP) recurring payment transaction from the respective issuer of the candidate account identifier, wherein each authorization request message is transmitted by a remote computing device including one of a merchant computing device and an acquirer computing device to the payment processor of the payment processing network and is formatted according to a set of proprietary communications standards promulgated by the payment processing network for exchanges of financial transaction data and settlement of funds between financial institutions, and wherein each authorization request message is received at the ABU computing device from the payment processor prior to the authorization request message being transmitted by the payment processor to an issuer computing device;

D. extract, from the plurality of authorization request messages, the candidate account identifiers;

E. query the ABU account information database for the updated account information corresponding to the candidate account identifiers;

F. receive, from the ABU account information database in response to the candidate account identifier extracted from one of the plurality of authorization request messages matching the designated account identifier, a query result indicating that the candidate account identifier corresponds to the closed account stored in the ABU account information database;

G. in response to the query result, automatically decline the authorization request message associated with the candidate account identifier on behalf of an issuer of a payment account associated with the candidate account identifier by transmitting, over the payment processing network, an authorization response message including a decline message to the merchant computing device without transmitting the authorization request message to the issuer, thereby reducing processing and memory resources otherwise required to process, route to the issuer, and receive a response from the issuer with respect to any transaction submitted to the payment processing network using the closed account associated with the candidate account identifier;

H. after automatically declining the authorization request message in response to the query result, execute a data integrity monitoring process, the data integrity process including steps I through K:

access historical transaction data including historical authorization request messages and historical res response messages previously processed by the payment processing network; 

J. detect at least one historical authorization request message that was authorized by the issuer after the issuer transmitted the updated account information designating the candidate account identifier for storage in the ABU account message information database as the closed account;

K. in response to said detection, determine that the candidate account identifier was included in the updated account information as a result of a data integrity issue; and

L. in response to the determination in step K, perform steps M through O:

M. overwrite a record stored in the ABU account information database designating the candidate account identifier as the closed account, wherein said overwrite removes the closed account designation from the candidate account identifier;

N. generate a notification message including data extracted from the authorization request message; and

O. transmit, over an Internet-based network separate from the payment processing network, the notification message to the issuer computing device associated with the issuer, wherein the notification message includes the candidate account identifier, an indicator that the authorization request message was declined, and a decline reason indicator identifying the data integrity issue.

Applicant points to para 0030-0031 of the specification which is directed toward payment networks are closed networks tailored for rapid routing and processing of financial data between acquirers/issuers over pathways of payment networks.  
[0031] Using an interchange network 28, computers of merchant bank 26 may communicate with computers of an issuer bank 30 to determine whether account 32 of accountholder 22 is in good standing and whether the purchase is covered by an available credit line of the account 32 corresponding to accountholder 22. During a course of a transactions, transaction-related messages containing transaction data may be generated and transmitted between parties in payment platform 20. For example, transactions generally involve an authorization step in which transaction data is sent as an authorization request message from merchant 24 to issuer 30 over payment network 28. Payment network 28 includes a payment processor. Based on data contained in the authorization request message, issuer 30 determines whether to approve or decline the transaction, for example, by determining if accountholder 22 has sufficient funds and/or if the account information submitted in the authorization request message is correct. Issuer 30 then transmits an authorization response to merchant 24 indicating whether the transaction is approved or declined.

[0032] Merchants, such as merchant 24 may store payment card account information corresponding to one or more cardholders in a merchant account information database 36. In certain embodiments, the merchant account information database 36 may be a local or remote database accessible by merchant 24. During a transaction, merchant 24 may retrieve account information from the merchant account information database 36 as opposed to acquiring the information from accountholder 22, such as by having accountholder 22 provide his or her payment card account information by swiping a payment card or manually entering payment card information into a merchant website. So called "account-on-file" transactions may include recurring payments such as subscription fees, membership fees, electronic bills, and the like. Account-on-file transactions may also include instances when accountholder 22 is a repeat customer of merchant 24. Accordingly, account-on-file transactions generally require a cardholder to provide his or her payment card account information initially and then to authorize or enroll in an account-on-file service.  Once enrolled, subsequent payments by accountholder 22 may be streamlined by
either automatically charging accountholder 22 or by automatically retrieving account information corresponding to accountholder 22 from merchant account information database 36 

Applicant discusses that the payment networks must operate/maintain dedicated network switches having sufficient capacity to handle traffic by acquirers/issuers without delay/dropping/mis-routing messages.   Applicant argues that when payment account information changes that it creates a burden on payment processing systems as the 
C. receive, from a payment processor of a payment processing network that processes card-present and card-not-present (CNP) payment transactions for a plurality of cardholders and a plurality of merchants, a plurality of authorization request messages for a plurality of recurring CNP payment transactions, each authorization request message including a candidate account identifier and requesting authorization of a card-not-present (CNP) recurring payment transaction from the respective issuer of the candidate account identifier, wherein each authorization request message is transmitted by a remote computing device including one of a merchant computing device and an acquirer computing device to the payment processor of the payment processing network and is formatted according to a set of proprietary communications standards promulgated by the payment processing network for exchanges of financial transaction data and settlement of funds between financial institutions, and wherein each authorization request message is 

D. extract, from the plurality of authorization request messages, the candidate account identifiers;

E. query the ABU account information database for the updated account information corresponding to the candidate account identifiers;

The updating function as claimed do not provide a technical solution to a problem rooted in technology but rather provide a solution to a problem rooted in account data management.  A common business practice.  The rejection is maintained. 
In the remarks applicant argues that the current application provides a solution to a problem of payment processing network burden caused by routing messages to/from issuer on accounts.  Applicant points to steps C-E stating that accessing account update information received by the system from the issuer directly in response to processing of authorization messages on CNP transactions is an improvement on conventional ABU systems.  Applicant argues that normal ABU system provide account update information outside normal transaction.  The current invention avoids the problem for outdated account information when merchants may not ask for, receive and update stored account record on file data.  The examiner respectfully disagrees with the premise that the current invention provides a solution to payment processing burden caused by routing messages to/from issuers.  Applicant’s invention is not directed toward solving a problem rooted in routing payment transaction messages, instead the invention is directed toward solving a problem in account information management by using the time when a merchant communicates/request a transaction with an issuer to update account data stored.   See response of argument (1) above as well.  The rejection is maintained.
Tuxis Techs.(‘‘[A] computer is not an integral part of the claim here. A human being can generate an upsell recommendation ‘during the course of the user initiated communication,’ although perhaps not with the efficiency or speed of a computer.’’). Nor is it sufficient for a patent to ‘‘monopoliz[e] computerized implementations while allowing the public to practice the idea ‘by hand’ . . . .’’ Money Suite Co; In Data Distribution Techs., LLC v. BRER Affiliates, Inc., the patent related to ‘‘[a] remotely updateable database system’’ that provided ‘‘real estate agents access to real estate information.’” 1 At Alice step one, the court determined that the patent was ‘‘directed to . . .the abstract idea of maintaining a database and updating 
In the remarks applicant argues that claim 1 limitations recite technical improvements which include issuers submitting record to the ABU system identifying closed accounts when the identified accounts are not actually closed.  This solves the problem of declining transaction for accounts which are not actually closed.  This solves the problem of card holder experiences.  The examiner respectfully disagrees that issuers submitting information on accounts that have been identified as closed with information that the accounts are not actually closed is an improvement to technology.  Rather the process is an improvement in managing account information a common business practice.  The rejection is maintained.
In the remarks applicant points to steps H-K arguing that the steps perform an unconventional data integrity monitoring process for the account update data stored.  The steps include accessing historical data, detecting historical authorization request authorized after issuer submitted updated account data designating account closed.  In response to system recognition that account identifier as closed is due to integrity error, the system address the mistaken account closed error.  Steps L-O recite a process to 
In the remarks applicant argues that the claimed subject matter as claimed is unconventional and non-routing when considered as an ordered combination.  Applicant argues that the use of account update information received from issuers by the ABU system directly in response to processing authorization message request on CNP is unconventional.   The examiner respectfully disagrees.  As evidence the examiner provides:
US Pub No. 2016/0125405 A1 by Alterman et al-para 0064 “The overall account update process may include steps performed prior to a transaction request and steps performed after the transaction request  (i.e. during transaction processing). Prior to the initiation of the transaction, 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction. For example, the transaction analysis module 204, in conjunction with the processor 220, may determine whether the account is closed (e.g. deactivated). In such cases, the transaction processing server computer 105 may notify the transacting party that the account has been deactivated, and that the transacting party should contact the user to obtain new account information
WO 2009082645 A1 by Saunders- [0032] ...the MTFC reader forms a transaction request and forwards the transaction request to the MTFC processor 200c. ... the MTFC processor 200c makes a determination based on the issuer/processor alias account number whether a single ride was authorized. At block 210 the MTFC processor 200c routes the transaction request (or a derivative thereof) to the issuer/processor to provide authorization services. In this example embodiment, the issuer/processor system 20Od has declined approval of the transaction, as shown in block 211. Based on the declined transaction, at block 212, the MTFC processor 200c adds the alias account number to a temporary file on a database containing restricted alias accounts. [0033] The MTFC processor 200c, at block 214, requests the latest status of an alias account from the issuer/processor 20Od via a web service interface, which in turn provides the MTFC processor 200c status updates. In block 220, the issuer/processor 20Od returns the latest status of the alias account. Depending on whether the account is active, the MTFC processor 200c performs different procedures. If a determination is made at block 222 that the account status is not active, then at block 216, the MTFC processor 200c adds the account to a permanent database table containing restricted alias accounts. ...

See also US Pub No. 2009/0171839 and US Pub No. 2014/0258099 by Rosen 
The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant’s arguments in the response and the affidavit are moot, as a new reference has been applied in response to the amendments.  A new rejection is provided below. 
Affidavit 1.132 Response
The affidavit under 37 CFR 1.132 filed 10/15/2021 is insufficient to overcome the rejection of claims 1-3, 8-9, 11, 15-16 and 23-31 based upon the 101 rejection and the 103 rejection as set forth in the last Office action because:  the affidavit in pages 6-12 describes the invention and essentially repeat the arguments above as it relates to patent eligibility under 101.  However as discussed above, applicant’s declaration and .
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 24, 2, 3, 23 and 25; Claims 8, 27, 9, 11, 26 and 28; Claims 15, 30-31, 16 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claims 1, 24, 2, 3, 23 and 25; Claims 8, 27, 9, 11, 26 and 28; Claims 15, 30-31, 16 and 29:
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Claim 1, 8 and 15 recite “receive... in response to the candidate account identifier extracted from one of the plurality of authorization request messages matching the designated account identifier, a query result indicating that the candidate account identifier a corresponds to the closed account stored in the ABU account”.  The missing step is the matching of the designated account identifier that the receive function is  27, 9, 11, 26 and 28; Claims 30-31, 16 and 29  depend upon claim 1, 8 and 15 respectively and contain the same deficiencies as discussed above with respect to claims 1, 8 and 15.  Therefore, In reference to Claims 1, 24, 2, 3, 23 and 25; Claims 8, 27, 9, 11, 26 and 28; Claims 15, 30-31, 16 and 29 are rejected under 35 USC 112 (b) paragraph.
In reference to Claims 9 and 27:
Claim 9 recites in the preamble as being dependent upon claim 27 and Claim 27 recites in the preamble as being dependent upon claim 9.  Accordingly the examiner is not able to determine the metes and bounds of the claim.  For examination purposes the examiner is determining that claim 9 is dependent upon claim 8 and claim 27 is dependent upon claim 9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-9, 11, 15-16 and 23-31 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1, 24, 2, 3, 23 and 25:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computing device, as in independent Claim 1 and the dependent claims. Such devices fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1 The claimed invention is directed to an abstract idea without significantly more. Computing device claim 1 recites a process to (1) receive updated account data, (2) store updated account data (3) receive plurality of authorization request (4) requesting authorization (5) each authorization message transmitted and formatted (6) extract account identifier (7) query account database for updated data (8) receive query result account closed (9) decline authorization request (10) receive issuer response to transaction submitted (11) declining authorization-(12) access database (13) detect authorization request authorized by issuer after account update as closed account (14) determine account identifier included in updated account information (15) overwrite record stored of designated account closed (16) transmit the decline notification message and reason.  The steps recite steps that can easily be performed in the human mind as mental processes because the steps of storing and overwrite record stored-mimics mental processes of remembering.  The steps of receive account data, authorization request, query results, issuer response, detect authorization request authorized by issuer after account updates mimic mental processes of observation.  The step of extract identifier from messages, access historical transaction data and See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)   
Furthermore, when considered as a whole the claimed subject matter is directed toward updating and identifying transaction data for use to determine a decline of an authorization and transmitting the result.  Such concepts can be found in the abstract 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at computing device to perform functions of (1) receive updated account data- insignificant extra solution activity.  The wherein clause the “updated account data designates ...accounts as closed...the closed account associated with account identifier no longer authorized for use does not further limit the receiving function but instead is directed toward data acted upon (2) store account data in an ABU account information database …-insignificant extra solution activity -2106.05 (d) (3) receive, … an authorization request message …insignificant extra solution activity -2106.05 (d)  (4) requesting authorization of recurring transaction – a common business practice (5) each authorization message transmitted and formatted –insignificant extra solution activity and data manipulation (6) extract ...identifier-…-mental activity  -2106.05 (a)(2) III D –Content Extraction and common business practice (7) query an account database for data- a common business practice.     (8) receive query results- insignificant extra solution activity.  The language “in response to the candidate account identifier extracted from one of the plurality of authorization request messages matching the designated account identifier, a query result indicating that the candidate account identifier a corresponds to the closed account stored in the ABU account”, does not further limit the receive function but rather is directed toward a missing step. (9) decline authorization request- a common business practice (10)   
The combination of Limitations 1-8 as a combination are directed toward receiving data, storing and extracting data in order to query an account for updated data and receive the result- a common business practice is data management.  The combination of limitations 9-10 is directed toward declining an authorization based on query results of account query of limitations 1-8.  The combination of limitations 11-13 is directed toward determine data error in data integrity process by accessing historical data and detecting an account closed in error -a common business practice.  The combination of limitations 14-16 is directed toward the determining account updated information of an account closed, removing the determined closed account and generating a notification of the result of the decline of the authorization and reason based on analyzed received and stored data of limitations 1-15, -a common business practice.  With respect to the formatting of the message received, the limitations fail to recite any process as it related to technology but instead only states that the message received has been formatted.  The specification also makes clear that the formatting is not a process of the application or the focus thereof, but rather a requirement for transaction processing.  The specification discloses that standards such as ISO 8583, ISO 22022 generally provide specification for the format and content of messages related to transactions made where notifications may be generated in a format compatible with other messages transmitted (see para 0051) that messages and account data receive may be in a batch format (see para 0054).  The specification makes clear that the format process used is a standard process common in the field of endeavor.  Furthermore, the receiving and transmitting steps are recited at a high level of generality without any specifics on a particular technological process with individual steps or as a combination of parts as the receiving 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The computing device claim simply recite the concept of collecting/extracting data, comparing data, to decline an authorization and transmitting messages of the 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a computing device comprising one or more processors in communication with one or more memory  –is purely functional and generic. Nearly every computer will include a “one or more processors in communication with one or more memory devices” capable of performing the basic computer functions recited (i.e. store, receive, compare, identify, automatically decline, transmit and generate) required by the device claim. As a result, none of the hardware recited by the device claims offers a meaningful limitation beyond generally linking the use of the process to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer processor to store data, receive data, transmit and format data, compare data, identify data, decline request, transmit messages and generate messages ----are some of the most basic functions of a computer.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “store, receive, compare, identify, decline, transmit and generate” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.   
In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  with respect to the formatting limitation, the claims fail to provide any technical process and the specification makes clear that the format process used is a standard process common in the field of endeavor.  The specification discloses that standards such as ISO 8583, ISO 22022 generally provide specification for the format and content of messages related to transactions made where notifications may be generated in a format compatible with other messages transmitted (see para 0051) that messages and account data receive may be in a batch format (see para 0054).  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “store, receive, compare, identify, decline, transmit 
As evidence that such data storage and data content stored is known and conventional the examiner provides US Pub No. 2014/0258099 A1 by Rosano; US Pub No. 2003/0217003 A1 by Weinflash et al; US Pub No. 2015/0271200 A1 by Brady et al; US Pub No. 2010/0312700 A1 by Coulter et al;  US Pub No. 2010/0287099 A1 by Liu et al; US Pub No. 2013/012006 A1 by Siddens et al; 
Further evidence that it is known for accounts to be updated during a transaction request from the issuer the examiner provides:
US Pub No. 2016/0125405 A1 by Alterman et al-para 0064 “The overall account update process may include steps performed prior to a transaction request and steps performed after the transaction request  (i.e. during transaction processing). Prior to the initiation of the transaction, the issuer may send one or more account update messages to the transaction processing server computer. The account updates may include changes to the account information (e.g. account number (e.g. primary account number (PAN)), token, expiration date, security code, billing address, user name, etc.) [0074] In some embodiments, the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction. For example, the transaction analysis module 204, in conjunction with the processor 220, may determine whether the account is closed (e.g. deactivated). In such cases, the transaction processing server computer 105 may notify the transacting party that the account has been deactivated, and that the transacting party should contact the user to obtain new account information
WO 2009082645 A1 by Saunders- [0032] ...the MTFC reader forms a transaction request and forwards the transaction request to the MTFC processor 200c. ... the MTFC processor 200c makes a determination based on the issuer/processor alias account number whether a single ride was authorized. At block 210 the MTFC processor 200c routes the transaction request (or a derivative thereof) to the issuer/processor to provide authorization services. In this example embodiment, the issuer/processor system 20Od has declined approval of the transaction, as shown in block 211. Based on the declined transaction, at block 212, the MTFC processor 200c adds the alias account number to a temporary file on a database containing restricted alias accounts. [0033] The MTFC processor 200c, at block 214, requests the latest status of an alias account from the issuer/processor 20Od via a web service interface, which in turn provides the MTFC processor 200c status updates. In block 220, the issuer/processor 20Od returns the latest status of the alias account. Depending on whether the account is active, the MTFC processor 200c performs different procedures. If a determination is made at block 222 that the account status is not active, then at block 216, the MTFC processor 200c adds the account to a permanent database table containing restricted alias accounts. ...


The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 24, 2, 3, 23 and 25 these dependent claim have also been reviewed with the same analysis as independent claim 1. Dependent claim 24 is directed toward receiving authorization request, extracting account identifier, compare identifier with stored account identifiers, identify closed account, decline transaction based on determining fraudulent activity, transmit decline message, generate notification including data from decline message, transmit notiviation to issuer of decline- a common business practice.   Dependent claim 2 is directed toward generating messages related to transaction activity- a common business practice.  Dependent claim 3 is directed toward formatted data in standard format- mere data manipulation.  Dependent claim 23 is directed toward receiving update request, generating update response and transmitting update response – a common business activity.  Dependent claim 25 is directed toward analyzing transaction data to determine fraudulent activity- mitigation of risk.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 
In reference to Claims 8, 27, 9, 11, 26 and 28:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 8 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Method claim 8 corresponds to system claim 1.  Therefore, claim 8 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 8 corresponds to system claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in claim 8 beyond the abstract idea include database and computing device –is purely functional and generic. Nearly every computer implemented method will include a “computer and database” capable of performing the b functions required by the method claims . . . As a result, none of the hardware recited by the system claims 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 27, 9, 11, 26 and 28 these dependent claim have also been reviewed with the same analysis as independent claim 8.  Dependent claim 27 is directed toward receiving authorization message, extracting account identifier from message, comparing account identifier to identifiers of accounts stored, identifying account identifier associated with closed account, declining authorization after determine request fraudulent, transmitting authorization decline message to merchant, generating a notification and transmitting notification- a common business practice.  Dependent claim 9 is directed toward generating notification message after transaction activity- a common business practice.  Dependent claim 11 is directed toward transmitting decline message formatted- insignificant extra solution activity.  Dependent claim 26 is directed toward receiving update request, generating update response and transmitting update response- data manipulation and common business practice. 
In reference to Claims 15, 30-31, 16 and 29:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer-readable storage medium, as in independent Claim 15 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Medium claim 15 instructions corresponds to system claim 1 functions.  Therefore, claim 15 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Medium claim 15 instruction corresponds to system claim 1 functions.  Therefore, claim 15 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a storage medium comprising instructions executed by a computing device processor in communication with a memory –is purely functional and generic. Nearly every computer will include a “one or more processors in communication with one or more memory devices” capable of performing the basic computer functions recited (i.e. store, receive, compare, identify, automatically decline, transmit and generate) required by the device claim. As a result, none of the hardware recited by the device claims offers a meaningful limitation beyond generally linking the use of the process to a particular technological environment, that is, implementation via computers. 
Medium claim 15 instructions corresponds to system functions claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 30-31, 16 and 29 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 30 is 
The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 30-31, 16 and 29 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 24, 3 and 23; Claim 8 and 11; Claim 15 and 29-30 is/are rejected under 35 U.S.C. 103 as being obvious over US Pub No. 2016/0125405 A1 by Alterman et al. (Alterman) and further in view of US Pub No. 2008/0301050 A1 by DiGioacchino (DiGioacchino) 
In reference to Claim 1:
Alterman teaches:
(Currently Amended) An automatic billing updater (ABU) computing device for identifying data integrity issues, in an ABU account information database used to provide updated account information to authorized merchants the ABU computing device comprising one or more processors in communication with one or more memory devices ((Alterman) in at least Abstract, FIG. 1; para 0017, para 0045, para 0077); , the ABU computing device configured to:
receive, from respective issuers of a plurality of accounts, updated account data including a plurality of account identifiers for the plurality of accounts, wherein the  updated account data designates one of the plurality of accounts as a closed account, wherein the closed account is associated with an account identifier that is no longer authorized for use by the respective issuer ((Alterman) in at least para 0010-0011, para 0018, para 0032, para 0054, para 0056, para 0067-0068, para 0071, para 0074, para 0084, para 0091):
store the updated account data in the ABU account information database including designating, in the ABU account information database, the account identifier as corresponding to a closed account ((Alterman) in at least para 0011, para 0013, para  0028-0029 wherein the prior art teaches identifier associated with old account, para 0032, para 0064, para 0066-0067, para 0071, para 0073-0074);
receive, from a payment processor of a payment processing network that processes card-present and card-not-present (CNP) payment transactions for a plurality of cardholders and a plurality of merchants, a plurality of authorization request  messages for a plurality of recurring CNP payment transactions, each authorization request message including a candidate account identifier and requesting authorization of a CNP recurring payment transaction from the respective issuer of the candidate account identifier, wherein each authorization request message is transmitted by a remote computing device including one of a merchant computing  each authorization request message is received at the ABU computing device from the payment processor prior to the authorization request message being transmitted by the payment processor to an issuer computing device ((Alterman) in at least para 0027, para 0029, para 0051);
extract, from the plurality of authorization request messages, the candidate account identifiers ((Alterman) in at least para 0053, para 0071, para 0092) ;
query the ABU account information database for the updated account information corresponding to the candidate account identifiers ((Alterman) in at least para 0004-0005, para 0054, para 0081):
receive, from the ABU account information database in response to the candidate account identifier extracted from one of the plurality of authorization request messages matching the designated account identifier, a query result indicating that the candidate account identifier corresponds to the closed account stored in the ABU 
in response to the query result, automatically decline [determine account closed] the authorization request message associated with the candidate account identifier on behalf of an issuer of a payment account associated with the candidate account identifier after, by transmitting, over the payment processing network, an authorization response message including a decline message to the merchant computing device without transmitting the authorization request message to the issuer, thereby reducing processing and memory resources otherwise required to process, route to the issuer, and receive a response from the issuer with respect to any transaction submitted to the payment processing network using the closed account associated with the candidate account identifier ((Alterman) in at least para 0008 wherein the prior art teaches sending updates without receiving/requesting inquiry from transacting party, para 0030 wherein the prior art teaches the transaction processing server decline transaction on behalf of the issuer, para 0064 wherein the prior art teaches “The overall account update process may include ...steps performed ... during transaction processing). ....the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction..... the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”, para 0066, para 0074);...
...execute a data integrity monitoring process,...((Alterman) in at least para 0028-0029, para 0054, para 0066)
in response to said detection, determine that the candidate account identifier was included in the updated account information as a result of a data integrity issue ((Alterman) in at least para 0026, para 0028-0029, para 0054, para 0056, para 0066-0067); and
in response to said determination: overwrite [replace] a record stored in the ABU account information database designating the candidate account identifier as the closed account, wherein said overwrite removes the closed account designation from the candidate account identifier ((Alterman) in at least para 0017, para 0029, para 0054, para 0067, para 0071);
generate a notification message including data extracted from the authorization request message ((Alterman) in at least Abstract; para 0008, para 0011, para 0014, para 0029, para 0056, para 0064 wherein the prior art teaches “...the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”); and
transmit, over an Internet-based network separate from the payment processing network, the notification message to the issuer computing device associated with the issuer, wherein the notification message includes the candidate account identifier, an indicator that the authorization request message was declined, and a decline  “during transaction processing). ....the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction..... the processor 220, may determine whether the account is closed (e.g. deactivated)...the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”)

Alterman does not explicitly teach:

...by transmitting, over the payment processing network, an authorization response message including a decline message to the merchant computing device without transmitting the authorization request message to the issuer...
after automatically declining the authorization request message in response to the query result, execute a data integrity monitoring process, the data integrity monitoring process including steps of:
access historical transaction data including historical authorization request messages and historical response messages previously processed by the payment processing network;
detect, at least one historical authorization request message that was authorized by the issuer after the issuer transmitted the updated account information designating the candidate account identifier for storage in the ABU account message information database as the closed account;
DiGioacchino teaches:
store the updated account data in the ABU account information database including designating in the ABU account information database, the account identifier corresponding to a closed account ((DiGioacchino) in at least para 0012 wherein the prior art teaches box illustration of entities represent plurality of entities; para 0019-0022, para 0030, para 0038, para 0043, para 0055, para 0061, para 0063);
receive, from a payment processor of a payment processing network that processes card-present and card-not-present (CNP) payment transactions for a plurality of cardholders and a plurality of merchants, a plurality of authorization request messages for a plurality of recurring CNP payment transactions, each authorization request message including a candidate account identifier, requesting authorization of a card CNP payment transaction from the respective issuer of the candidate account identifier, wherein each authorization request message is transmitted by a remote computing device including one of a merchant computing device and an acquirer computing device to the payment processor of the payment processing network… and wherein each authorization request message is received at the ABU computing device from the payment processor prior to the authorization request message being transmitted by the payment processor to an issuer computing device ((DiGioacchino) in at least Fig. 2, Fig. 4; para 0004, para 0011-0012, para 0014 wherein the prior art teaches issuers unlimited; para 0019 wherein the prior art teaches monthly membership charges; para 0020, para 0022-0023, para 0026-0027; wherein the prior art teaches decline message prior to communication with issuer and if a decline occurs then contacting the issuer for updated account information, 
query the ABU account information database for the updated account information corresponding to the candidate account identifiers ((DiGioacchino) in at least para 0012, para 0020-0023, para 0043, para 0052, para 0055):
receive, from the ABU account information database in response to the candidate account identifier ...matching the designated account identifier, a query result indicating that the candidate account identifier corresponds to the closed account stored in the ABU account information database ((DiGioacchino) in at least para 0012, para 0019-0023, para 0043, para 0052, para 0055);
in response to the query result, automatically decline the authorization request message associated with the candidate account identifier on behalf of an issuer of a payment account associated with the candidate account identifier after, by transmitting, over the payment processing network, an authorization response message including a decline message to the merchant computing device without transmitting the authorization request message to the issuer, thereby reducing processing and memory resources otherwise required to process [intended use], route to the issuer, and receive a response from the issuer with respect to any transaction submitted to the payment processing network using the closed account associated with the candidate account identifier ((DiGioacchino) in at least para 0012 wherein the prior art teaches merchant authorizing transaction without transmitting to the issuer until match if found; para 0020, para 0023, para 0026-;
after automatically declining the authorization request message in response to the query result, execute a data integrity monitoring process, the data integrity monitoring process ((DiGioacchino) in at least para 0023, para 0028, para 0031, para 0042-0044, para 0052, para 0055) including steps of:
access historical transaction data [prior/recent updates/changes on account data] including historical authorization request messages and historical [prior updates] response messages previously processed by the payment processing network ((DiGioacchino) in at least para 0022, para 0031, para 0040-0041);
detect, at least one historical authorization request message that has been authorized by the issuer after the issuer transmitted updated account information designating the candidate account identifier for storage in the ABU account message database as the closed account ((DiGioacchinno) in at least para 0011, para 0020, para 0043-0044, para 0052-0055, para 0067, para 0078-0079);
in response to said determination: overwrite [replace] a record stored in the ABU account information database designating the candidate account identifier as the closed account, wherein said overwrite removes the closed account designation from the candidate account identifier ((DiGioacchinno) in at least para 0020-0022, para 0030-0034, para 0042-0044, para 0052, para 0054-0055);
With respect to the term “overwrite”, in the realm of computer technology the definition is to record into an area of storage so as to destroy the data that was 
Both Alterman and DiGioacchino are directed toward analyzing user account information in order to determine whether to authorize a transaction.  DiGioacchino teaches the motivation of allowing the merchant to ascertain recent information upon demand of a user account being provided a decline prior to issuer submission so that the merchant is allowed to enter the transaction using the account of the cardholder that would have otherwise have resulted in a refusal of the transaction.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of online transaction of Alterman to include a merchant demand for account status prior to an issuer communication as taught by DiGioacchino since DiGioacchino teaches the motivation of allowing the merchant to ascertain recent information upon demand of a user account so that the merchant is allowed to enter the transaction using the account of the cardholder that would have otherwise have resulted in a refusal of the transaction. 
With respect to the limitations directed toward automatically declining authorization and execution of data integrity monitoring to include accessing historical 
In reference to Claim 24:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 1.  Alterman further discloses the limitations of dependent claim 24:
(Previously Presented) An ABU computing device in accordance with Claim 1 (see rejection of claim 1 above), wherein the ABU computing device is further configured to:
receive, from the payment processor, a second authorization request message including a second candidate account identifier, the second authorization request message requesting authorization of a second card-not-present (CNP) recurring payment transaction ((Alterman) in at least para 0010-0011, para 0018, para 0032, 
extract, from the second authorization request message, the second candidate account identifier ((Alterman) in at least para 0053, para 0071, para 0092); 
compare the second candidate account identifier with the plurality of account identifiers associated with closed accounts stored in the ABU account information database ((Alterman) in at least para 0005, para 0008, para 0010-0011, para 0028, para 0054, para 0064, para 0071, para 0078, para 0080-0081); and
identify a second closed account identifier associated with a second closed account stored in the ABU account information database matching the second candidate account identifier ((Alterman) in at least para 0026, para 0028-0029, para 0054, para 0056,para 0064 wherein the prior art teaches “The overall account update process may include ...steps performed ... during transaction processing). ....the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction..... the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”, para 0066-0067, para 0074);
upon determining the second authorization request is associated with a fraudulent transaction, automatically decline the second authorization request message on behalf of a second issuer of a payment account associated with the second candidate account identifier after determining that the second candidate account identifier matches the identified second closed account identifier (Alterman) in at least para 0008 wherein the prior art teaches sending updates without receiving/requesting inquiry from transacting party, para 0030 wherein the prior art teaches the transaction processing server decline transaction on behalf of the issuer, para 0064 wherein the prior art teaches “The overall account update process may include ...steps performed ... during transaction processing). ....the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction..... the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”, para 0066, para 0074);...
generate a third notification message including data extracted from the second authorization request message ((Alterman) in at least Abstract; para 0008, para  “...the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”); and
transmit, over the Internet-based network, the third notification message to the second issuer computing device associated with the second issuer, wherein the third notification message includes the second candidate account identifier, an indicator that the second authorization request message was declined, and a decline reason indicator ((Alterman) in at least para 0009-0010, para 0064 wherein the prior art teaches “during transaction processing). ....the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction..... the processor 220, may determine whether the account is closed (e.g. deactivated)...the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”)

Alterman does not explicitly teach:

transmit, over the payment processing network, a second authorization response message including a decline message to the second merchant computing device without transmitting the second authorization request message to the second issuer;
DiGioacchino teaches:
transmit, over the payment processing network, a second authorization response message including a decline message to the second merchant computing device without transmitting the second authorization request message to the second issuer ((DiGioacchino) in at least para 0012 wherein the prior art teaches merchant authorizing transaction without transmitting to the issuer until match if found; para 0020, para 0023, para 0026-0027, para 0030-0031, para 0033 wherein the prior art teaches a transaction request where the merchant request the issuer for account update; para 0039-0040, para 0043, para 0048, para 0055);
With respect to the limitations “second” and “third” (authorization, account identifier, issuer, CNP ect..., according to MPEP 2144.04; Section VI, as per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The limitations “second” and “third” elements in the claim is mere duplication of parts and therefore is obvious. Both Alterman and DiGioacchino are directed toward analyzing user account information in order to determine whether to authorize a transaction.  DiGioacchino teaches the motivation of allowing the merchant to ascertain recent information upon demand of a user account being provided a decline prior to issuer submission so that the merchant is allowed to enter the transaction using the account of the cardholder that would have otherwise have resulted in a refusal of the transaction.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of online transaction of Alterman to include a merchant demand for account status prior to an issuer communication as taught by DiGioacchino since DiGioacchino teaches the motivation of allowing the merchant to ascertain recent 
In reference to Claim 3:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 1.  Alterman further discloses the limitations of dependent claim 3:
 (Previously Presented) An ABU computing device in accordance with
Claim 1 (see rejection of claim 1 above), 
wherein the decline message is formatted as an ISO 8583 network message  ((Alterman) in at least para 0052 wherein the prior art teaches message defined by standard format for systems that exchange transactions).
In reference to Claim 23:
The combination of Alterman and DiGioacchino discloses the limitations of independent claim 1.  Alterman further discloses the limitations of dependent claim 23:
(Previously Presented) An ABU computing device in accordance with
Claim 1 (see rejection of claim 1 above), wherein the ABU computing device is further configured to:
receive, from a requestor computing device, an update request for account information updates for a plurality of account identifiers ((Alterman) in at least Abstract; para 0004, para 0026, para 0056, para 0064, para 0089);
generate an update response including an indicator of the overwritten record and instructions that, when executed by the requestor computing device, cause the requestor computing device to update a respective requestor database and to send a receipt notification back to the ABU computing device ((Alterman) in at least para 0004, para 0026, para 0064, para 0069); and
transmit the update response to the requestor computing device ((Alterman) in at least para 0008, para 0026, para 0064, para 0069).
In reference to Claim 8:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 8.  
The method of claim 8 steps correspond to the functions of the device of claim 1.    Therefore, claim 8 has been analyzed and rejected as previously discussed with respect to claim 1
In reference to Claim 11:
The combination of Alterman and DiGioacchino discloses the limitations of independent claim 8.  Alterman further discloses the limitations of dependent claim 11:
(Previously Presented) The method of Claim 8 (see rejection of claim 8 above),
wherein transmitting the decline message comprises transmitting the decline message formatted as an ISO 8583 network message. ((Alterman) in at least para 0052 wherein the prior art teaches message defined by standard format for systems that exchange transactions, para 0055).
In reference to Claim 15:
The combination of Alterman and DiGioacchino discloses the limitations of independent claim 15.  
The non-transitory computer readable storage medium 15 instructions correspond to the functions of the device of claim 1.    Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 1
The additional elements recited in claim 15 that goes beyond claim 1 include “ non-transitory computer-readable storage medium computer-executable instructions embodied thereon, wherein when executed by an automatic billing updater (ABU) computing device including a processor in communication with a memory” ((Alterman) in at least para 0017, para 0026, para 0092, para 0094, para 0096)
In reference to Claim 29:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 15.  Alterman further discloses the limitations of dependent claim 29.

In reference to Claim 30:
The combination of Alterman and DiGioacchino discloses the limitations of independent claim 15.  Alterman further discloses the limitations of dependent claim 30.
Medium instructions of claim 30 corresponds to functions device claim 24.  Therefore, claim 30 has been analyzed and rejected as previously discussed with respect to claim 24
Claim 2 dependent upon claim 24; Claims 9 and 26-27 of claim 8; and Claim 16 of claim 30 dependent upon claim 8  is/are rejected under 35 U.S.C. 103 as being obvious over US Pub No. 2016/0125405 A1 by Alterman et al. (Alterman), in view of US Pub No. 2008/0301050 A1 by DiGioacchino (DiGioacchino) and further in view of US Patent No. 6,427,912 B1 by Levasseur (Levasseur)
In reference to Claim 2:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 1.  Alterman further discloses the limitations of dependent claim 2:

Claim 24 (see rejection of claim 24 above), wherein the ABU computing device is further configured to 
Alterman does not explicitly teach:
generate the third notification message after at least one of (i) a predefined number of authorization request messages are received that include the second candidate account identifier that matches the second closed account identifier, (ii) a predefined number of authorization request messages that include the second candidate account identifier are received within a predefined time period, and (iii) a predefined number of authorization request messages that include the second candidate account identifier are received and each of the predefined number of authorization request messages include a transaction amount over a predefined transaction amount.
Levasseur teaches:
generate the third notification message after at least one of (i) a predefined number of authorization request messages are received that include the second candidate account identifier that matches the second closed account identifier((Levasseur) in at least FIG. 6; Col 8 lines 16-28),     (ii) a predefined number of authorization request messages that include the second candidate account identifier are received within a predefined time period ((Levasseur) in at least FIG. 2; Col 8 lines 1-15) and 
(iii) a predefined number of authorization request messages that include the second  candidate account identifier are received and each of the predefined number of 
With respect to the limitations “third notification message”, “second candidate account”, “second closed account identifier”, according to MPEP 2144.04, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Both Alterman and Levasseur are directed toward transaction processes that communicate request messages with transaction related data.  Levasseur teaches the motivation of transmitting authorization request and receiving account status data from the issuer in order to determine whether the payment card information has changed.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the content of transaction messages of Alterman to include the content as taught by Levasseur since Levasseur teaches the motivation of transmitting authorization request and receiving account status data from the issuer in order to determine whether the payment card information has changed.
In reference to Claim 9:
The combination of Alterman and DiGioacchino discloses the limitations of independent claim [27] 8.  Alterman further discloses the limitations of dependent claim 9:
The steps of method claim 9 corresponds to the functions of device claim 2.  Therefore, claim 9 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 26:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 9.  Alterman further discloses the limitations of dependent claim 26:
(Previously Presented) The method of Claim 9 (see rejection of claim 9 above), further comprising:
receiving, from a requestor computing device, an update request for account information updates for a plurality of account identifiers ((Alterman) in at least Abstract; para 0004, para 0026, para 0056, para 0064, para 0089);
generating an update response including an indicator of the overwritten record and instructions that, when executed by the requestor computing device, cause the requestor computing device to update a respective requestor database and to send a receipt notification back to the ABU computing device ((Alterman) in at least para 0004, para 0026, para 0064, para 0069); and
transmitting the update response to the requestor computing device ((Alterman) in at least para 0008, para 0026, para 0064, para 0069).
In reference to Claim 27:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 9.  Alterman further discloses the limitations of dependent claim 27:
(Previously Presented) The method of Claim 9 (see rejection of claim 9 above), further comprising:
receiving, from the payment processor, a second authorization request message including a second candidate account identifier, the second authorization request message requesting authorization of a second card-not-present (CNP) recurring payment transaction ((Alterman) in at least para 0010-0011, para 0018, para 0032, para 0054, para 0056, para 0067-0068, para 0071, para 0074, para 0084, para 0091), wherein the second authorization request message is transmitted by a second remote computing sevice including one of a second merchant computing device and a second acquirer computing device to the payment processor, and wherein the second authorization request message is received at the ABU computing device prior to the second authorization request message being transmitted to a second issuer computing device ((Alterman) in at least Abstract; para 0009-0011, para 0015, para 0017, para 0018, para 0028-0029, para 0032, para 0036, wherein the prior art teaches transaction card can include smart/payment cards, pda, wallet, para 0050 wherein the prior art teaches virtual access, para 0054, para 0056, para 0067-0068, para 0071, para 0074, para 0084, para 0091);
extracting, from the second authorization request message, the second candidate account identifier ((Alterman) in at least para 0053, para 0071, para 0092);
comparing the second candidate account identifier with the plurality of account identifiers associated with closed accounts stored in the ABU account information database ((Alterman) in at least para 0005, para 0008, para 0010-0011, para 0028, para 0054, para 0064, para 0071, para 0078, para 0080-0081); and
identifying a second closed account identifier associated with a second closed account stored in the ABU account information database matching the second  “The overall account update process may include ...steps performed ... during transaction processing). ....the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction..... the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”, para 0066-0067, para 0074);
upon determining the second authorization request is associated with a fraudulent transaction, automatically declining the second authorization request message on behalf of a second issuer of a payment account associated with the second candidate account identifier after determining that the second candidate account identifier matches the identified second closed account identifier (Alterman) in at least para 0008 wherein the prior art teaches sending updates without receiving/requesting inquiry from transacting party, para 0030 wherein the prior art teaches the transaction processing server decline transaction on behalf of the issuer, para 0064 wherein the prior art teaches “The overall account update process may include ...steps performed ... during transaction processing). ....the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction..... the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”, para 0066, para 0074);...
generating a third notification message including data extracted from the second authorization request message ((Alterman) in at least Abstract; para 0008, para 0011, para 0014, para 0029, para 0056, para 0064 wherein the prior art teaches “...the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”); and
transmitting, over the Internet-based network, the third notification message to the second issuer computing device associated with the second issuer, wherein the third notification, message includes the second candidate account identifier, an indicator that the second authorization request message was declined, and a decline reason indicator ((Alterman) in at least para 0009-0010, para 0064 wherein the prior art teaches “during transaction processing). ....the transaction analysis module 204, working with the processor 220, may determine whether the account identified by the account identifying information provided in the transaction authorization request message is allowed to be used in the transaction..... the processor 220, may determine whether the account is closed (e.g. deactivated)...the processor 220, may determine whether the account is closed (e.g. deactivated)... the transaction processing server computer 105 may notify the transacting party that the account has been deactivated”)
Alterman does not explicitly teach:
transmitting, over the payment processing network, a second authorization response message including a decline message to the second merchant computing device without transmitting the second authorization request message to the second issuer;
DiGioacchino teaches:
transmitting, over the payment processing network, a second authorization response message including a decline message to the second merchant computing device without transmitting the second authorization request message to the second issuer ((DiGioacchino) in at least para 0012 wherein the prior art teaches merchant authorizing transaction without transmitting to the issuer until match if found; para 0020, para 0023, para 0026-0027, para 0030-0031, para 0033 wherein the prior art teaches a transaction request where the merchant request the issuer for account update; para 0039-0040, para 0043, para 0048, para 0055);
With respect to the limitations “second” and “third” (authorization, account identifier, issuer, CNP ect..., according to MPEP 2144.04; Section VI, as per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The limitations “second” and “third” elements in the claim is mere duplication of parts and therefore is obvious. Both Alterman and DiGioacchino are directed toward analyzing user account information in order to determine whether to authorize a transaction.  DiGioacchino teaches the motivation of allowing the merchant to ascertain recent information upon demand of a user account being provided a decline prior to issuer submission so that the merchant is allowed to enter the transaction using the account of 
In reference to Claim 9:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 30.  Alterman further discloses the limitations of dependent claim 16:
The instructions of claim 16 corresponds to the functions of device claim 2.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 2
Claims 25 of claim 24; claim 31 of claim 30 is/are rejected under 35 U.S.C. 103 as being obvious over US Pub No. 2016/0125405 A1 by Alterman et al. (Alterman)in view of US Pub No. 2008/0301050 A1 by DiGioacchino (DiGioacchino) (Kim), and further in view of US Pub No. 2011/0022483 A1 by Hammad (Hammad)
In reference to Claim 25:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 24.  Alterman further discloses the limitations of dependent claim 25:
(Currently Amended) An ABU computing device in accordance with
Claim 24 (see rejection of claim 24 above), 
Alterman does not explicitly teach:
wherein the ABU computing device is further configured to analyze the historical transaction data associated with the candidate account identifier to determine the authorization request message is associated with the fraudulent transaction.
Hammad teaches:
wherein the ABU computing device is further configured to analyze the historical transaction data associated with the candidate account identifier to determine the authorization request message is associated with the fraudulent transaction. ((Hammad) in at least para 0032-0034, para 0049, para 0051, para 0056-0057)
Both Alterman and Hammad are directed toward transaction processes to mitigate and prevent fraud. Hammad teaches the motivation of using historical transaction data that indicate fraud in order to deny a transaction prior to continuing an authorization processing with an issuer to reduce fraud in payment transactions by more rapidly identifying devices connected to accounts and preventing use of these devices in subsequent transactions.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of identifiers received process of Alterman to include the decline process of Hammad since Hammad teaches the motivation of using historical transaction data that indicate fraud in order to deny a 
In reference to Claim 31:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 30. Alterman further discloses the limitations of dependent claim 31.
Medium instructions of claim 31 corresponds to functions device claim 25.  Therefore, claim 31 has been analyzed and rejected as previously discussed with respect to claim 25
Claim 28 is/are rejected under 35 U.S.C. 103 as being obvious over US Pub No. 2016/0125405 A1 by Alterman et al. (Alterman)in view of US Pub No. 2008/0301050 A1 by DiGioacchino (DiGioacchino) (Kim), in view of US Patent No. 6,427,912 B1 by Levasseur (Levasseur) as applied to claim 27 above, and further in view of US Pub No. 2011/0022483 A1 by Hammad (Hammad)
In reference to Claim 28:
The combination of Alterman and DiGioacchino discloses the limitations of dependent claim 27.  Alterman further discloses the limitations of dependent claim 28:

Alterman does not explicitly teach:
analyzing the historical transaction data associated with the second candidate account identifier to determine the second authorization request message is associated with the fraudulent transaction.
Hammad teaches:

analyzing the historical transaction data associated with the second candidate account identifier to determine the second authorization request message is associated with the fraudulent transaction. ((Hammad) in at least para 0032-0034, para 0049, para 0051, para 0056-0057)
Both Alterman and Hammad are directed toward transaction processes to mitigate and prevent fraud. Hammad teaches the motivation of using historical transaction data that indicate fraud in order to deny a transaction prior to continuing an authorization processing with an issuer to reduce fraud in payment transactions by more rapidly identifying devices connected to accounts and preventing use of these devices in subsequent transactions.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of identifiers received process of Alterman to include the decline process of Hammad since Hammad teaches the motivation of using historical transaction data that indicate fraud in order to deny a transaction prior to continuing an authorization processing with an issuer to reduce fraud in payment transactions by more rapidly identifying devices connected to accounts and preventing use of these devices in subsequent transactions.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697